DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 May 2021 have been fully considered but they are not persuasive.

Applicant alleges:
The Office Action rejected independent Claims 21 and 31 under 35 U.S.C. § 102(e) as being anticipated by US 2007/0036203 by Feher (“Feher”). The Office Action rejected the dependent claims based at least on the above cited references. Applicant respectfully disagrees with the rejections, the characterizations of the pending claims and the cited references and each and every implicit and explicit potential for reliance on Official Notice.
Feher fails to teach or suggest all the limitations of independent claims 21 and 31. Feher states that “[tjhis invention relates generally to Bit Rate Agile (BRA) signal processors.” Id., at [0004], Feher continues stating that: “conventional Binary Phase Shift Keying (BPSK), Quadrature Phase Shift Keying (QPSK) ... pi/4-QPSK ... techniques including differential variations of the same ... are not suitable for BRA.” Id., at [0006]. Accordingly, Feher introduces a personalized modulation scheme - “Feher patented Quadrature Shift Keying (FQPSK).” Id., at [0010]. The “FQPSK” is supposed to avoid “the pitfalls of conventional BPSK and DBPSK, QPSK and OQPSK.” Id., at [0011],
Independent claims 21 and 31 both recite “DPSK.” It is not clear from the Office Action why Feher’s personalized modulation scheme is cited for DPSK. As noted above, Feher teaches away from modulation schemes like DPSK.

Examiner respectfully disagrees.  Applicant notes paras 4, 6, 10 and 11 to show that Feher does not teach “DPSK,” and instead, teaches away by noting that 
““conventional Binary Phase Shift Keying (BPSK), Quadrature Phase Shift Keying (QPSK) ... pi/4-QPSK ... techniques including differential variations of the same ... are not suitable for BRA,” 

and then noting: 
“As noted above, Feher teaches away from modulation schemes like DSPK.” 

 In arguing that Feher teaches away from DPSK by citing these passages, Applicant makes an equivocation between the differential variations of the ““conventional Binary Phase Shift Keying (BPSK), Quadrature Phase Shift Keying (QPSK) ... pi/4-QPSK,” or the claimed “DPSK,” (similar to that of mapping in the prior action).  As detailed in paras 4, 6, 10 and 11, these are “phase shift keying” techniques that include differential encoded variations, or “DPSK.” 
Given this equivocation, the mapped FQPSK is similarly another form of “phase shift keying,” see para 10 “Unfiltered Feher-Patented Quadrature Phase Shift Keying (FQPSK).” As further detailed by Ferher, and cited in the prior action, paras 118 – 122 detail differential encoding used for FQPSK, or a differentially encoded technique of the FQPSK, “phase shift keying.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless – 

(e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)  shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2)  of such treaty in the English language.


Claim(s) 21, 22, 25, 26, 28, 29, 31, 32, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Feher (U.S. Patent Application Publication 2007/0036203)

Regarding Claim 21, Feher discloses:
A spread spectrum audio transmitter (e.g. Fig. 1a transceiver; input leads represent spread spectrum CDMA signals; para para 108; direct sequence spread spectrum systems in one of the FQPSK embodiments; para 122) operatively coupled to a music audio source and configured to transmit a unique user code and wireless modulation transmissions representative of an audio signal (e.g. interface unit includes input/output leads that communicate analog or digitized music signals; para 108; note elements applied to a variety of communication applications including wireless communications; para 59; and further note wireless communications, such as CDMA communication; para 112, unique code implied), said spread spectrum audio transmitter configured to:

perform at least one of a plurality of modulations on the first representation of the audio signal (e.g. operation of baseband processor 103, which includes a differential FQPSK modulation, see Fig. 4 and para 118, baseband processed filtered I and Q signals, implementations of ACM selectable parameters, and differential encoding; par 118-122; and quadrature modulator (QM) 109 of fig. 1A)
generate a modulated signal based on the performance of at least one of the plurality of modulations (e.g. output of the elements of Fig. 1A based on the operation [performance] of the baseband processor 103 and QM 109), wherein the plurality of modulations includes a differential phase shift keying (DPSK) modulation  (e.g. operation of baseband processor 10, including a differential encoder for encoding the baseband I and Q modulated signals in the FQPSK embodiment; paras 118-122) and a non-DPSK modulation (e.g. quadrature modulator (QM) 109 of fig. 1A); and

wherein said plurality of modulations are separate from the encoding (e.g. note more detailed block diagram of the differential encoder/decode shown in Fig. 18; para 120 and depiction of differential encoder 18.2 separate from base band processing block 18.3 and/or separate from quadrature modulator 109).

Regarding Claim 22, in addition to the elements stated above regarding claim 21, Feher further discloses:
wherein the audio signal represents music  (e.g. interface unit includes input/output leads that communicate analog or digitized music signals; para 108).

Regarding Claim 25, in addition to the elements stated above regarding claim 21, Feher further discloses:
further comprises a power supply (e.g. implied by virtue of the fact the disclosure is directed to an electronic device, including, for example, cellular/mobile systems; para 59).

Claim 26, in addition to the elements stated above regarding claim 21, Feher further discloses:
wherein the music audio source is a portable computing system (e.g. elements applied in a variety of systems, including cellular/mobile systems; para 59; note analog or digitized music signals; para 108).).

Regarding Claim 28, in addition to the elements stated above regarding claim 21, Feher further discloses:
wherein the music audio source is a computing system  (e.g. elements applied in a variety of systems, including cellular/mobile systems; para 59; note analog or digitized music signals; para 108).

Regarding Claim 29, in addition to the elements stated above regarding claim 21, Feher further discloses:
A system comprising the spread spectrum audio transmitter of Claim 21 (e.g. see rejection of claim 21 above), said system further comprising a portable spread spectrum audio receiver configured to receive and store the unique user code (e.g. elements applied in a variety of systems, including cellular/mobile systems; para 59; and logic and memory for the modification of the signals; para 119, for systems in cases of Direct sequence spread spectrum CDMA systems; para 122; further note also basic signaling elements, are stored by storage devices; para 134 elements for storage; para 148).

Regarding Claim 31, Feher discloses:

recognize the received unique user code; use code division multiple access and the unique user code to receive the wireless transmissions from a wireless transmitter operating in the same spread spectrum frequency (e.g. implementations and architectures for tunable RF frequency embodiments; para 104; and implementation in the baseband, IF and RF frequency ranges is well known; para 110; further note, wireless communications, such as CDMA communication; para 112, unique code implied);
process the received wireless transmissions for reduction of intersymbol interference (e.g. Fig. 1a’s  BRP 103 provides a new class of signals including ACM filtered signals; para 110; the basic TCS signaling elements shown in Fig. 5 precede the LR filters of these ACM embodiments; para 125, note illustration of the TCS processor and cascaded long response LR filtered output signal pattern… the TCS response signal may contain more intersymbol interference; par 136; and, reducing overall signal excursion of the peak to peak amplitude variation and envelope variation of the I and Q 
perform a DPSK demodulation and a second demodulation on processed wireless transmissions representative of the audio signal (e.g. operation of baseband processor 103, which includes a differential FQPSK modulation, see Fig. 4 and para 118, baseband processed filtered I and Q signals, implementations of ACM selectable parameters, and differential encoding; par 118-122; and quadrature modulator (QM) 109 of fig. 1A; and the corresponding receiver elements of Fig. 1a performing the reverse, e.g. modulation/demodulations; para 105, reception/receiving; para 108);
generate an audio output signal representative of the audio signal (e.g. output interface port, output leads contain analog or digitized voice/music; para 108); and
provide audible representation of the audio signal (e.g. for applications such as telephony; para 112).

Regarding Claim 32, in addition to the elements stated above regarding claim 31, Feher further discloses:
wherein the second demodulation is a 64-ary demodulation (e.g. quadrature modulated systems including 64 state QM systems; para 116, 153)

Regarding Claim 36, in addition to the elements stated above regarding claim 31, Feher further discloses:


Regarding Claim 37, in addition to the elements stated above regarding claim 31, Feher further discloses:
wherein the audio signal representation represents music  (e.g. interface unit includes input/output leads that communicate analog or digitized music signals; para 108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23, 24, 27, 30 and 33 – 35 is/are rejected under pre-AIA  35 U.S.C. 103(a)  as being unpatentable over Feher (U.S. Patent Application Publication 2007/0036203) in view of Haartsen (hereinafter Haart 1, U.S. Patent 6,563,892) and incorporating in its entirety (see Haart 1 col. 2 lines 20 - 30), Hartsen (hereinafter Haart 2, BLUETOOTH—The universal radio interface for ad hoc, wireless connectivity, 1998) and in further view of Hamada (hereinafter Ham, U.S. Patent Application Publication 2002/0065043).

Regarding Claim 23, in addition to the elements stated above regarding claim 21, Feher fails to explicitly disclose:
wherein the spread spectrum audio transmitter comprises a headphone plug configured to connect with a headphone jack of the music audio source.
Feher disclose a communication technique for use in a system for transmission of audio; para 108.
In a related field of endeavor, Haartsen disclose a radio communication system, that has operating characteristics such as CDMA (akin to that of Feher) and is useful in systems employing Bluetooth technology; col. 4 lines 12 – 22.  In the same field of endeavor, Hamada discloses the use of a radio transmission, in particular Bluetooth, for 
Applying the features of Haart 1, 2 and Hamada to the system of Feher further discloses:
wherein the spread spectrum audio transmitter comprises a headphone plug configured to connect with a headphone jack of the music audio source (e.g. Feher’s inputs/outputs now modified by the combination, including connection of an analog input form a microphone or other audio input device, or a signal from a recording medium such as a CD; para 71 of Ham, note also use of audio output device such as a headphone or speaker; para 71 of Ham).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Haart 1 and 2 and Ham to the system of Feher.  Doing so would have been predictable given that all of the devices are directed to wireless communication of audio, in particular using CDMA.  Further, adding the features of Haart would have enabled the combination to include a performance improvement as well (col. 5 lines 55 - 67 of Haart), and would facilitate the communication of high fidelity audio using known techniques such as Bluetooth; para 7 of Ham, and CDMA, Haart and Feher.
 
Regarding Claim 24, in addition to the elements stated above regarding claim 21, Feher fails to explicitly discloses:
wherein the transmitted unique user code distinguishes the transmitted representation of the audio signal from other transmitted audio signals in the spread 
However, Feher does disclose wireless communications, such as CDMA communication; para 112, which somewhat implies these features by virtue of the use of CDMA, and Feher discloses a communication technique for use in a system for transmission of audio; para 108.  However, Feher is not explicit in the level of detail as claimed.
In a related field of endeavor, Haartsen disclose a radio communication system, that has operating characteristics such as CDMA (akin to that of Feher) and is useful in systems employing Bluetooth technology; col. 4 lines 12 – 22.  In the same field of endeavor, Hamada discloses the use of a radio transmission, in particular Bluetooth, for a radio receiving and transmission system transmission for communication of high fidelity audio; para 7 (also akin to that of Feher).
Applying the features of Haart 1, 2 and Hamada to the system of Feher further discloses:
wherein the transmitted unique user code distinguishes the transmitted representation of the audio signal from other transmitted audio signals in the spread spectrum audio transmitter spectrum, said other transmitted audio signals not originating from said spread spectrum audio transmitter.
 (e.g. Feher’s inputs/outputs now modified by the combination, including connection of an analog input form a microphone or other audio input device, or a signal from a recording medium such as a CD; para 71 of Ham, note also use of audio output device such as a headphone or speaker; para 71 of Ham and the wireless 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Haart 1 and 2 and Ham to the system of Feher.  Doing so would have been predictable given that all of the devices are directed to wireless communication of audio, in particular using CDMA.  Further, adding the features of Haart would have enabled the combination to include a performance improvement as well (col. 5 lines 55 - 67 of Haart), and would facilitate the communication of high fidelity audio using known techniques such as Bluetooth; para 7 of Ham, and CDMA, Haart and Feher.

Regarding Claim 27, in addition to the elements stated above regarding claim 21, Feher fails to explicitly disclose:
wherein the music audio source is detachable from the spread spectrum audio transmitter.
In a related field of endeavor, Haartsen disclose a radio communication system, that has operating characteristics such as CDMA (akin to that of Feher) and is useful in systems employing Bluetooth technology; col. 4 lines 12 – 22.  In the same field of endeavor, Hamada discloses the use of a radio transmission, in particular Bluetooth, for a radio receiving and transmission system transmission for communication of high fidelity audio; para 7 (also akin to that of Feher).

wherein the music audio source is detachable from the spread spectrum audio transmitter (e.g. Feher’s inputs/outputs now modified by the combination, including connection of an analog input form a microphone or other audio input device, or a signal from a recording medium such as a CD; para 71 of Ham, note also use of audio output device such as a headphone or speaker; para 71 of Ham; and the depicted switch of Fig. 1 of Ham indicating connection/disconnection).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Haart 1 and 2 and Ham to the system of Feher.  Doing so would have been predictable given that all of the devices are directed to wireless communication of audio, in particular using CDMA.  Further, adding the features of Haart would have enabled the combination to include a performance improvement as well (col. 5 lines 55 - 67 of Haart), and would facilitate the communication of high fidelity audio using known techniques such as Bluetooth; para 7 of Ham, and CDMA, Haart and Feher.

Regarding Claim 30, in addition to the elements stated above regarding claim 29, Feher fails to explicitly disclose:
further comprising a headphone unit, wherein said portable spread spectrum audio receiver is integrated with the headphone unit.
Feher disclose a communication technique for use in a system for transmission of audio; para 108.

Applying the features of Haart 1, 2 and Hamada to the system of Feher further discloses:
further comprising a headphone unit, wherein said portable spread spectrum audio receiver is integrated with the headphone unit. (e.g. Feher’s inputs/outputs now modified by the combination, including connection of an analog input form a microphone or other audio input device, or a signal from a recording medium such as a CD; para 71 of Ham, note also use of audio output device such as a headphone or speaker; para 71 of Ham).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Haart 1 and 2 and Ham to the system of Feher.  Doing so would have been predictable given that all of the devices are directed to wireless communication of audio, in particular using CDMA.  Further, adding the features of Haart would have enabled the combination to include a performance improvement as well (col. 5 lines 55 - 67 of Haart), and would facilitate the communication of high fidelity audio using known techniques such as Bluetooth; para 7 of Ham, and CDMA, Haart and Feher.

Claim 33, in addition to the elements stated above regarding claim 31, Feher fails to explicitly disclose:
wherein the audible representation is provided by a speaker operatively coupled to the spread spectrum audio receiver.
Feher disclose a communication technique for use in a system for transmission of audio; para 108.
In a related field of endeavor, Haartsen disclose a radio communication system, that has operating characteristics such as CDMA (akin to that of Feher) and is useful in systems employing Bluetooth technology; col. 4 lines 12 – 22.  In the same field of endeavor, Hamada discloses the use of a radio transmission, in particular Bluetooth, for a radio receiving and transmission system transmission for communication of high fidelity audio; para 7 (also akin to that of Feher).
Applying the features of Haart 1, 2 and Hamada to the system of Feher further discloses:
wherein the audible representation is provided by a speaker operatively coupled to the spread spectrum audio receiver (e.g. Feher’s inputs/outputs now modified by the combination, including connection of an analog input form a microphone or other audio input device, or a signal from a recording medium such as a CD; para 71 of Ham, note also use of audio output device such as a headphone or speaker; para 71 of Ham).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Haart 1 and 2 and Ham to the system of Feher.  Doing so would have been predictable given that all of the devices are directed to wireless communication of audio, in particular using CDMA.  Further, adding the 

Regarding Claim 34, in addition to the elements stated above regarding claim 33, Feher fails to explicitly disclose:
wherein the speaker is operatively coupled to a fixation structure providing removable attachment to a human head.
Feher disclose a communication technique for use in a system for transmission of audio; para 108.
In a related field of endeavor, Haartsen disclose a radio communication system, that has operating characteristics such as CDMA (akin to that of Feher) and is useful in systems employing Bluetooth technology; col. 4 lines 12 – 22.  In the same field of endeavor, Hamada discloses the use of a radio transmission, in particular Bluetooth, for a radio receiving and transmission system transmission for communication of high fidelity audio; para 7 (also akin to that of Feher).
Applying the features of Haart 1, 2 and Hamada to the system of Feher further discloses:
wherein the speaker is operatively coupled to a fixation structure providing removable attachment to a human head (e.g. Feher’s inputs/outputs now modified by the combination, including connection of an analog input form a microphone or other 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Haart 1 and 2 and Ham to the system of Feher.  Doing so would have been predictable given that all of the devices are directed to wireless communication of audio, in particular using CDMA.  Further, adding the features of Haart would have enabled the combination to include a performance improvement as well (col. 5 lines 55 - 67 of Haart), and would facilitate the communication of high fidelity audio using known techniques such as Bluetooth; para 7 of Ham, and CDMA, Haart and Feher.

Regarding Claim 35, in addition to the elements stated above regarding claim 31, Feher fails to explicitly discloses:
wherein said an audio output signal is capable of representing audio signals below 40Hz and also capable of representing audio signals above 5kHz.
Feher disclose a communication technique for use in a system for transmission of audio; para 108.
In a related field of endeavor, Haartsen disclose a radio communication system, that has operating characteristics such as CDMA (akin to that of Feher) and is useful in systems employing Bluetooth technology; col. 4 lines 12 – 22.  In the same field of endeavor, Hamada discloses the use of a radio transmission, in particular Bluetooth, for a radio receiving and transmission system transmission for communication of high fidelity audio; para 7 (also akin to that of Feher).

wherein said an audio output signal is capable of representing audio signals below 40Hz and also capable of representing audio signals above 5kHz.(e.g. Feher’s inputs/outputs now modified by the combination, including connection of an analog input form a microphone or other audio input device, or a signal from a recording medium such as a CD; para 71 of Ham, note also use of audio output device such as a headphone or speaker; para 71 of Ham; note configuration of the memory capacity using a sampling frequency of 44.1; para 96, 97 of Ham, indicating representation capable of 0 – 22kHz.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Haart 1 and 2 and Ham to the system of Feher.  Doing so would have been predictable given that all of the devices are directed to wireless communication of audio, in particular using CDMA.  Further, adding the features of Haart would have enabled the combination to include a performance improvement as well (col. 5 lines 55 - 67 of Haart), and would facilitate the communication of high fidelity audio using known techniques such as Bluetooth; para 7 of Ham, and CDMA, Haart and Feher.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 21 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,468,047. Although the claims at issue are not identical, they are broader than the claims of the ‘047 patent, and limitations are presented in varying arrangements with similar terminology, and thus are made obvious by the limitations presented.

Claims 21 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,129,627. Although the claims at issue are not identical, they are broader than the claims of the ‘627 patent, and limitations are presented in varying arrangements with similar terminology, and thus are made obvious by the limitations presented.  Furthermore, elements including plugs, specific types of modulations, etc are made obvious by virtue of the connections presented in the claims and well known modulations in the art, in particular the field of CDMA.

Claims 21 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 9,282,396. Although the claims at issue are not identical, they are broader than the claims of the ‘396 patent, and limitations are presented in varying arrangements with similar terminology, and thus 

Claims 21 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 9,107,000. Although the claims at issue are not identical, they are broader than the claims of the ‘000 patent, and limitations are presented in varying arrangements with similar terminology, and thus are made obvious by the limitations presented.  Furthermore, elements including plugs, specific types of modulations, etc are made obvious by virtue of the connections presented in the claims and well known modulations in the art, in particular the field of CDMA.

Claims 21 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 8,131,391. Although the claims at issue are not identical, they are broader than the claims of the ‘391 patent, and limitations are presented in varying arrangements with similar terminology, and thus are made obvious by the limitations presented.  Furthermore, elements including plugs, specific types of modulations, etc are made obvious by virtue of the connections presented in the claims and well known modulations in the art, in particular the field of CDMA.



Claims 21 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 7,684,885. Although the claims at issue are not identical, they are broader than the claims of the ‘885 patent, and limitations are presented in varying arrangements with similar terminology, and thus are made obvious by the limitations presented.  Furthermore, elements including plugs, specific types of modulations, etc are made obvious by virtue of the connections presented in the claims and well known modulations in the art, in particular the field of CDMA.

Claims 21 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 7,412,294. Although the claims at issue are not identical, they are broader than the claims of the ‘294 patent, and limitations are presented in varying arrangements with similar terminology, and thus are made obvious by the limitations presented.  Furthermore, elements including plugs, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654